I respectfully dissent from the majority's disposition of the first assignment of error.
I would affirm the trial court's division of property relating to the parties' residence. The trial court awarded William Munroe his $4,400 down payment on the residence made five months before the marriage. William Munroe failed to prove any "passive," rather than active, appreciation to this separate property to warrant any greater award.
Following the marriage, the parties obtained a joint home improvement loan of $25,000, which substantially exceeded the original purchase price of $22,000, and completely transformed the property.1 There is no evidence that the increase in value of the residence was traceable as "passive appreciation" to this modest down payment as opposed to the substantial reconstruction of the property through the intervening addition of an entire second floor, a new kitchen, a garage and other improvements. As a result, the trial court did not "abuse its discretion" when dividing the parties' interests in this property.
The majority's reliance on Sauer v. Sauer (May 30, 1996), Cuyahoga App. No. 68925, unreported, 1996 WL 284873, and Nine v.Nine (Mar. 1, 1995), Summit App. No. 16625, unreported, 1995 WL 89478, to support its argument to the contrary is misplaced. Neither case involved such significant improvements, made shortly after the marriage and more than doubling the cost of the jointly titled residence. The majority's ultimate award to William Munroe of 25.6 percent of the appreciated value of the residence is counterintuitive. At a minimum, it would appear that William Munroe's separate property, that is, his down payment of twenty percent, was diluted, not augmented to 25.6 percent, when the couple more than doubled their indebtedness on the property. *Page 547 
For these reasons, I respectfully dissent from the disposition of this assignment of error.
1 The parties held title to the property jointly and also refinanced this total indebtedness to make it a joint liability.